FILED
                            NOT FOR PUBLICATION                             DEC 29 2009

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



IGNACIO O. GONZALEZ, aka Ignacio                 No. 05-72595
Gonzalez-Lopez,
                                                 Agency No. A072-017-474
             Petitioner,

  v.                                             MEMORANDUM *

ERIC H. HOLDER Jr., Attorney General,

             Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                     Argued and Submitted December 9, 2009
                              Pasadena, California

Before: THOMPSON and SILVERMAN, Circuit Judges, and BOLTON, **
District Judge.

       Ignacio O. Gonzalez, a citizen of Mexico and permanent resident of the

United States, was ordered removed for violating INA, 8 U.S.C. § 1227, §

237(a)(1)(E)(I) by assisting aliens to enter the United States illegally. Gonzalez

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
       **
             The Honorable Susan R. Bolton, United States District Judge for the
District of Arizona, sitting by designation.
petitions for review of the Board of Immigration Appeals’ (BIA) decision

dismissing his appeal and affirming the Immigration Judge’s (IJ) denial of his

motion to suppress video-taped statements and Form I-213 records.

      Where, as here, “the BIA adopts the decision of the IJ, we review the IJ’s

decision as if it were that of the BIA.” Abebe v. Gonzales, 432 F.3d 1037, 1039

(9th Cir. 2005) (internal quotations omitted). “We review the IJ’s findings of fact

for substantial evidence and will uphold these findings if they are supported by

‘reasonable, substantial, and probative evidence on the record considered as a

whole.’” Id. at 1039-40. A petitioner contending that the IJ’s findings are

erroneous must establish that the evidence compels reversal. See Singh v. INS, 134
F.3d 962, 966 (9th Cir. 1998).

      The IJ found that statements initially given by the illegal aliens to border

patrol agents shortly after their apprehension were believable. The aliens stated

they paid Gonzalez to smuggle them into the United States. That evidence, along

with testimony from the agents regarding their observations of Gonzalez’s conduct,

support the finding that Gonzalez knowingly assisted the aliens in illegally entering

the United States. The aliens subsequently testified to the contrary, but the IJ did

not believe that subsequent testimony.




                                           2
      Because the evidence presented to the IJ does not “compel a reasonable

finder of fact to reach a contrary result,” we are bound by the IJ’s factual

determination. See Kazarian v. U.S. Citizenship & Immigration Servs., 580 F.3d
1030, 1033 (9th Cir. 2009).

      The IJ determined that the border patrol agents did not coerce the illegal

aliens into making their initial statements, and denied Gonzalez’s motion to

suppress those statements. The BIA affirmed that decision. Because the alleged

coercion was the only basis for Gonzalez’s motion to suppress, and because the

record does not compel a finding that the statements were in fact coerced, those

statements, which were probative, were properly admitted into evidence. See

Cinapian v. Holder, 567 F.3d 1067, 1074 (9th Cir. 2009).

      The petition for review is DENIED.




                                          3